Citation Nr: 1601880	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-11 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to additional educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from May 1985 to March 1989.  There also may be additional unverified service.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 administrative decision in which the RO denied the Veteran's claim for Post-9/11 GI Bill benefits.

In December 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the VA Central Office.  A hearing transcript has been associated with the record.

As a final preliminary matter, the Board notes that, in addition to the paper education folder, the Veteran also has separate paperless, electronic Veterans Benefits Management System (VMBS) and Virtual VA files.  A review of such files does not reveal any additional documents pertinent to the present appeal, with the exception of the December 2014 hearing transcript.


FINDINGS OF FACT

1.  The benefits already awarded to the Veteran under the combination of the Vietnam Era Veterans Educational Assistance Program (VEAP) and Chapter 33 (Post-9/11 GI Bill Program) total 48 months.

2. The Veteran is not legally entitled to more than 48 months of VA educational assistance benefits under a combination of the VEAP and Chapter 33 programs.


CONCLUSION OF LAW

The claim for additional educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program), is without legal merit.  38 U.S.C.A. §§ 503 (b), 3312 (a), 3695 (a), (b) (West 2014); 38 C.F.R. §§ 21.4020 (a), (b), 21.9550 (a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In connection with the claim decided herein, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran. As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of his claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the December 2014 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  The hearing transcript reflects appropriate exchanges between the Veteran and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.  The Veteran provided detailed argument in support of his claim, to include his assertions that he should be permitted to pay back the value of educational benefits he received during medical school in order to transfer future educational benefits to his dependents.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits" but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, on this facts, such omission was harmless. Here, nothing during the hearing or elsewhere gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to this claim was warranted.

II.  Analysis

In this case, the Veteran had previously used 36 months of educational benefits  under VEAP.  In approximately January 2010, he transferred 12 months of entitlement to Post-9/11 benefits to a dependent.  The Veteran does not dispute these facts.  Rather, the Veteran argues that he should be eligible to transfer additional educational benefits to his dependents as he was actually ineligible to receive VEAP while attending medical school under the Health Benefits Profession Scholarship Program, that the monetary value of the educational benefits he had already received were much less than the monetary value of the educational benefits he could transfer to his children and that the nature of his medical specialty should allow for additional benefits.

The provisions of Chapter 33, Title 38, of the United States Code were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub. L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been put into place since that time, but are not pertinent to the matter on appeal in this case. 

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A.         §§ 3301 -3324 (West Supp. 2009) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2009).

VA law provides a limit on training under two or more programs.  The aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent): (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C. chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986. 38 U.S.C.A.              § 3695(a); 38 C.F.R. § 21.4020(a). 

The Veteran contends that he should be entitled to additional education benefits under the provisions of Chapter 33.  However, under the law, a person is limited in the total amount of VA educational benefits they may receive under two or more programs.  The aggregate period for which any person may receive assistance under 38 U.S.C. Chapters 30, 32, 33, 34, 35 and 36 may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a)(4); 38 C.F.R. § 21.4020(a)(4). 
In this case, the evidence of record shows that the Veteran had used 36 months of VEAP benefits and that he had transferred 12 months of Post-9/11 benefits to his dependent.  As previously stated, the Veteran has not disputed this calculation of his educational assistance benefits. 

In light of the above, the Board finds that the Veteran is not entitled to additional educational assistance benefits under the provisions of Chapter 33, as he has achieved the maximum aggregate period that a person may receive educational assistance.  Although, as in this case, an individual may be entitled to benefits under various education programs, there is a limit as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020.
The law is dispositive based upon a maximum aggregate period of 48 months for an education program under Chapter 33 combined with another education program. 

The Board notes the Veteran's general assertion that he should be permitted to pay back his VEAP benefits in exchange for Chapter 33 benefits.  While there are various provisions permitting disenrollment from VEAP and/or the refund of contributions, there are no such provisions allowing for a service member to repay the monetary benefits he had previously received in exchange for eligibility for future educational benefits.  The Veteran does not dispute that he received VEAP benefits while enrolled in medical school but rather contends that he was actually ineligible to receive these VEAP benefits at the time.  However, the Veteran has cited to no statute or regulation which would permit VA to recalculate his eligibility for future educational benefits based upon this purported past administrative error.  This argument is therefore without merit.

In addition, the Veteran has submitted a copy of a Board decision in another matter involving the transfer of Chapter 33 benefits.  However, it is well established that prior Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1303.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board must be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id.  The prior Board decision cited by the Veteran determined that the service member was not eligible for additional Chapter 33 benefits.  This prior Board decision does not compel the grant of benefits in the instant case. 

Moreover, to the extent that the Veteran has alleged that the VA may request an additional waiver of benefits under 38 U.S.C.A. § 3316 due to his unique medical specialty, the Board notes that this statute does allow for an increased amount of monthly educational assistance to individuals who have a skill or specialty designated by the VA Secretary to be a skill or specialty in which there is a critical shortage of personnel.  However, these provisions allow VA to increase the amount of monthly payments received, not to exceed an additional $950.00 per month, but do not permit additional months of benefits beyond 48 months.  38 U.S.C.A. §§ 3015(d)(1); 3316.  In other words, the provisions allowing for an increase in the amount of monthly benefits apply to those with remaining eligibility for educational benefits only.  This argument is therefore without merit.

Significantly, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met).  While, under these circumstances, he is certainly free to seek equitable relief from the VA Secretary-which only he has authority to grant in appropriate cases (see 38 U.S.C.A § 503; 38 C.F.R. § 2.7; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992))-the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to educational benefits is prescribed by Congress and implemented via regulations enacted by VA, and neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  See 38 U.S.C.A. § 7104(c); 38 C.F.R.  § 20.101(a). 







(CONTINUED ON NEXT PAGE)

ORDER

The claim for additional educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


